Citation Nr: 0502912	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-21 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome.

4.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1947.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Philadelphia, Pennsylvania (RO).

A motion to advance this case on the Board's docket was 
granted for good cause by the Board.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

The Board has expressly added the issue of entitlement to 
service connection for tinnitus.  This issue was raised by 
the results of the veteran's January 2000 VA audiology 
examination and by the veteran at his January 2005 hearing 
before the Board.  Based on the decision of the Board below 
and the reasons for advancing the case on the docket, a 
referral would only serve to delay the ultimate resolution of 
this claim.  As such, the Board will render a decision on the 
issue of entitlement to service connection for tinnitus, as 
the veteran is not prejudiced by the result.

The issue involving entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) is addressed in the Remand portion of the 
decision below; this issue is remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record reveals that the veteran served in 
the Navy as an aircraft mechanic and was subjected to 
acoustic trauma in the form of noise exposure while working 
around aircraft.

2.  The veteran has a current diagnosis of hearing loss 
within the meaning of VA regulations.

3.  The veteran has a current diagnosis of tinnitus.

4.  There is evidence of record relating the veteran's 
current hearing loss and tinnitus to noise exposure during 
active service.  

5.  The service medical records do not reveal that the 
veteran had any complaints of, symptoms of, or treatment for 
any gastrointestinal or psychiatric disorder during service.

6.  The veteran has a current diagnosis of irritable bowel 
syndrome.

7.  There is no competent medical evidence linking the 
veteran's current irritable bowel syndrome to his military 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).

3.  A gastrointestinal disorder, to include irritable bowel 
syndrome, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated February 
2001.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim.  Id.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this regard, the RO obtained the veteran's 
medical treatment records and afforded the veteran VA 
Compensation and Pension examinations.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Hearing Loss and Tinnitus

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  He claims that he was exposed to 
the acoustic trauma in the form of noise exposure during 
service.  He has testified that he was subjected to noise as 
a Navy aircraft mechanic during service and that hearing 
protection was not provided to him.  

The veteran's separation papers reveal that the veteran 
served in the Navy as an aircraft mechanic, the "AMM" 
rating.  These records further reveal that he was stationed 
at several Naval Air Stations during service.  The veteran 
has further submitted copies of flight log records showing 
that he actually had flight time in aircraft. 

In January 2005, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The veteran 
testified that he was exposed to aircraft noise during 
service and that hearing protection was not worn at that 
time.  He indicated that he had hearing loss and tinnitus 
ever since.  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

There is no indication in any of the service medical records 
that the veteran had any complaints of hearing loss or 
tinnitus during service.  On the veteran's December 1947 
separation examination report, his hearing was evaluated as 
being normal.  However, the Board notes that the testing 
involved voice testing and not audiometric testing.  

In January 2000, a VA audiology examination of the veteran 
was conducted.  The veteran reported noise exposure during 
service.  He complained of difficulty in understanding 
conversational speech and having periodic tinnitus.  An 
audiological evaluation was conducted.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
30
25
65
70
LEFT
65
60
55
70
90

The average pure tone decibel loss at the above frequencies 
was 48 for the right ear and 69 for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 74 percent in the left ear.  The 
diagnosis was mixed hearing loss.  The examining audiologist 
specifically noted that the pertinent "service history 
includes hazardous noise exposure working around aircraft 
engines on the flight line.  He denies occupational and 
recreational hazardous noise exposure."  

On the accompanying VA ear examination report, the examining 
physician noted the veteran's history of inservice noise 
exposure.  The physician's diagnosis was "sensorineural 
hearing loss, severe left ear, moderately severe right ear.  
Questionable history of onset during military service."

The veteran has current diagnoses of bilateral hearing loss 
and tinnitus.  The veteran testified before the Board that he 
was exposed to acoustic trauma from noise exposure to 
aircraft engines during service.  The veteran is competent to 
testify about exposure to noise during service.  Moreover, 
the veteran's service records support his claims of exposure 
to the noise of aircraft during service.  Additionally, a lay 
statement from H.B., who served with the veteran from 1946 to 
1947, corroborated that the veteran was exposed to aircraft 
engine noise and that the veteran performed his duties 
without ear protection.  

The veteran further testified before the Board that he had 
experienced a decrease in his hearing, as well as tinnitus 
since his discharge from service.  The veteran further 
testified that he was not exposed to hazardous noise since 
service discharge.  As the only hazardous noise the veteran 
has been exposed to was during active military service, and 
affording the benefit of the doubt to the veteran, service 
connection for bilateral hearing loss and tinnitus is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

B.  Gastrointestinal Disorder

The veteran claims entitlement to service connection for a 
gastrointestinal disorder.  He claims that he was treated for 
stomach disorder during service and that he continued to have 
a gastrointestinal disorder subsequent to service.  

The veteran's service medical records contain entrance and 
separation examination reports, along with treatment records.  
Review of the veteran's service medical records does not 
reveal that he had any complaints of, or treatment for, any 
gastrointestinal disorder during service.  On separation 
examination in December 1947 no gastrointestinal abnormities 
were noted.

In October 1957, a VA examination of the veteran was 
conducted.  The veteran reported having a "stomach 
condition" dating back to 1947.  However, the examination of 
the veteran's digestive system was negative for abnormalities 
and a gastrointestinal disorder was not found.

VA hospital records reveal that the veteran was admitted for 
inpatient treatment in November and December 1957.  On 
admission the veteran had complaints of abdominal cramping, 
bloating, and nausea.  The initial impression was that the 
veteran had aerophagia, with intolerance to greasy foods, 
along with hypertensive arteriosclerotic disease, and an 
anxiety state.  On discharge the final diagnosis was 
pericarditis.  

A series of private medical records dated from 1998 to 2000 
reveal that the veteran was being evaluated for 
gastrointestinal symptoms.  An October 2000 letter from the 
veteran's private physician reveals that the veteran had 
complaints of abdominal cramps and diarrhea dating back 
approximately four years.  The diagnostic impression was that 
the veteran's changing bowel habit and intermittent diarrhea 
might represent irritable bowel syndrome, but that it was 
unusual for this to have its onset so late in life.  The 
veteran was also noted to have symptoms of gastroesophageal 
reflux.  In November 2000, a colonoscopy was conducted; the 
diagnosis was diverticulosis and colonic polyps.  

In December 1999, a VA examination of the veteran was 
conducted.  The veteran reported that he had been diagnosed 
with irritable bowel syndrome.  The physical examination was 
generally without abnormality and the diagnosis was irritable 
bowel, by history.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a gastrointestinal disorder.  
The veteran testified that he was treated for 
gastrointestinal symptoms during service.  However, his 
service medical records show no such treatment.  In 1957, 
approximately ten years after the veteran separated from 
service, the veteran complained of upper gastrointestinal 
symptoms.  Recent medical evidence shows that the veteran has 
been treated for lower gastrointestinal symptoms dating from 
approximately 1998.  Nevertheless, there is no evidence of 
any gastrointestinal symptoms during service and no competent 
medical evidence linking any current gastrointestinal 
disorder to the veteran's military service of over half a 
century ago.  As such, service connection must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for a 
gastrointestinal disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for a gastrointestinal disorder, to 
include irritable bowel syndrome, is denied.  


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder.  At his January 2005 hearing before the 
Board, the veteran specifically asserted a claim for 
entitlement to service connection for PTSD.  He veteran 
testified that he suffered from "nervous symptoms" during 
service.  The veteran further testified that he saw dead and 
burned bodies from aircrew which were killed in airplane 
crashes during service during his duties as a member of the 
crash and salvage team on the flight line.  The Board notes 
that these stressors were not reported to the examiner who 
conducted the 1999 VA psychiatric examination and have not 
been verified by the RO.  

The issue of entitlement to service connection for PTSD is 
inextricably intertwined with the veteran's more general 
claim for service connection for a psychiatric disorder.  
Additional development with respect to the veteran's claimed 
stressors, and a VA examination with consideration of the 
criteria for PTSD needs to be conducted.  As such, a remand 
is necessary for VA to meet the duty to assist.  

Accordingly, the case is remanded for the following 
development:

1.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

2.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  They must be 
requested to provide any information which 
might corroborate the veteran's alleged 
stressors.

3.  The RO should make a determination 
about which stressor(s) are supported by 
credible supporting evidence that the 
claimed in-service stressor(s) occurred.

4.  Following the above, if and only if, 
adequate corroboration of stressors is 
obtained, the veteran should be provided 
with a VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any psychiatric 
disorder found.  Regarding the claim for 
PTSD, the RO must provide the examiner the 
summary of any verified stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to any verified in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include a detailed 
account of all pathology found to be 
present.  If there are different 
psychiatric disorders than PTSD, the 
examiner is requested if possible, to 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
stressors that caused the disorder.  The 
examiner must review the veteran's service 
medical records and indicate if the 
symptoms of hand shakes and the assessment 
of "over-active sympathetic nervous 
system" during service were precursor 
symptoms of any current psychiatric 
disorder.  All necessary special studies 
or tests including psychological testing 
and evaluation must be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF) and include a definition of 
the numerical code assigned.  The entire 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 77 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


